Title: Musco Livingston to the American Commissioners, 21 September 1778: résumé
From: Livingston, Musco
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, September 21, 1778: I received yours of –– [August 31], and will answer on my return to Nantes where I have left the relevant papers. I have a very fine ship ready to sail immediately and will gladly take two or three hundred tons of the public goods now at Nantes. Since I am unfamiliar with the terms and conditions of shipment, write me your wishes by return post in care of Mr. Schweighauser.>
